Holmes, J.
The appellant was charged by indictment in the Circuit Court of the Second Judicial District of Jasper County with the murder of Alvis Gammage. He was convicted of manslaughter and sentenced to serve twenty years in the State penitentiary. He prosecutes this appeal from the judgment of conviction, assigning as error the action of *412the trial court in denying his request for a peremptory instruction, and also the action of the trial court in its rulings with respect to the admissibility of certain evidence.
The homicide occurred on Sunday night, April 24, 1955, at about nine o ’clock, on an old gravel road extending off of highway No. 15 in Jasper County. It can serve no good purpose to relate the details of the difficulty.  It is sufficient to say that the proof without substantial contradiction shows that at the time the appellant shot and killed the deceased, the deceased was pursuing him with a pistol in his hand and threatening to kill him. The evidence, therefore, makes out a clear case of self defense, and the appellant’s request for a peremptory instruction should have been granted. This conclusion renders unnecessary any discussion of the appellant’s other assignments of error. The judgment of the court below is accordingly reversed and the appellant discharged.
Reversed and appellant discharged.
McGehee, C. Jand Hall, Lee and Kyle, JJ., concur.